Citation Nr: 0126930	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  01-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, wherein service connection was granted for 
tinnitus and a 10 percent evaluation was assigned.


FINDINGS OF FACT

1.  All of the evidence for an equitable disposition of the 
claim has been obtained by the RO.

2.  The veteran's tinnitus is recurrent.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.10, 4.87, Diagnostic Code 6260 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when t he Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Although the RO did not explicitly consider the provisions of 
the VCAA, its duty to the veteran has been met through the 
action taken.  The December 2000 rating decision and October 
2001 statement of the case notified the veteran of the 
relevant laws and regulations, and provided the precise 
language of the criteria for the diagnostic code under which 
his service-connected tinnitus is rated.  As a result, the 
veteran has been fully informed of what additional evidence 
and information is required with regard to his claim.  The 
veteran stated in his claim that he has not received 
treatment for tinnitus, and although there were no treatment 
records to be obtained, the veteran has undergone VA 
examinations and copies of those reports have been associated 
with the file.  The factual development in this case that is 
reflected in the record indicates no reasonable possibility 
that any further assistance would aid the veteran in 
substantiating his claim.  38 U.S.C.A. § 5103A. 

Factual Background

Service connection for tinnitus was established in a December 
2000 rating decision based on service medical records that 
note the disorder and complaints of a ringing of the ear 
recorded shortly after service.  

The veteran underwent a VA examination in December 2000.  
Results of audiology testing showed a diagnosis of bilateral 
tinnitus that was constant in duration.  An initial rating of 
10 percent was assigned for the veteran's tinnitus based on 
these findings.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

The veteran's tinnitus is currently evaluated as 10 percent 
disabling under Diagnostic Code 6260, recurrent tinnitus.  
38 C.F.R. § 4.84, Diagnostic Code 6260.  As 10 percent is the 
maximum rating under this code, the veteran may only receive 
a higher rating under a code that allows for disability 
ratings greater than 10 percent.  In this instance, there are 
no other diseases of the ear that are sufficiently similar to 
tinnitus, that would permit rating the veteran's disability 
under a different code; therefore, a higher rating is not 
warranted.

The Board also notes that since 10 percent is not only the 
highest, but also the only compensable rating under 
Diagnostic Code 6260, consideration of "staged ratings" 
under Fenderson is unnecessary.  Id.

The veteran and his representative contend that a separate 
evaluation is warranted for each ear since the medical 
evidence indicates that the veteran's tinnitus is bilateral.  
In their view, the code, which only refers to the general 
condition of tinnitus, is ambiguous because the schedule of 
ratings does not specify whether a 10 percent rating for 
recurrent tinnitus is applicable to each ear separately or if 
it is the sole compensable percentage allowed irrespective of 
whether the manifestation is a unilateral or bilateral.  In 
support of this contention they cite to case law that 
supports the principal that "interpretive doubt is to be 
resolved in the veteran's favor."  See McCormick v. Gober, 
14 Vet. App. 39, 47 (1994); Ryan v. West, 13 Vet. App. 151, 
157 (1999). 

The Board has reviewed the regulation pertaining to tinnitus 
and finds that VA's regulation is not so ambiguous as to 
obstruct or hinder reasonable interpretation of its 
application.  Under the regulation, as it stands now, a 10 
percent rating is warranted for recurrent tinnitus.  As 
previously noted, there is no mention as to whether this 
rating is to be applied to each ear separately or is confined 
to a combined single rating to be applied to either one or 
both ears.  For several reasons, the Board views this as a 
combined single rating.  The Diagnostic Code for tinnitus is 
found in the schedule of ratings under 38 C.F.R. § 4.87, 
diseases of the ear.  VA has consistently provided a 10 
percent rating for manifestations the condition itself.  
Unlike other diseases of the ear which may exhibit different 
symptoms or complications in each ear, tinnitus, which is a 
ringing of the ears, is both the disability and the sole 
symptom; therefore, it may be viewed as an all-or-nothing 
phenomenon.  

In addition, the fact that there is only one compensable 
rating also supports the all-or-nothing approach to tinnitus 
in that there are not separate ratings for degrees of 
severity.  By allowing a single rating, one may conclude that 
VA intended to compensate the veteran simply for having 
recurrent ear ringing.  Since it does not matter how much 
ringing of the ear there is in order to warrant a 10 percent 
rating, allowing separate ratings would be contrary to the 
schedule of ratings since it essentially would allow greater 
benefits for additional ringing (i.e. ringing in a second 
ear).

In sum, the Board finds that there is no basis upon which to 
diverge from VA's interpretation of Diagnostic Code 6260.  
More importantly, regardless of whether the Board's view in 
agreement with the RO, we must follow the holding of United 
States Court of Appeals for Veterans Claims, which stated, 
"Although the appellant argues that the BVA erred in failing 
to mandate a 1972 effective date for its award of 10% for 
tinnitus and in failing to award a rating of 10% for each ear 
for a total of 20%, there is no statutory, regulatory, or 
case authority which requires the BVA to make such 
determinations.  In the absence of such authority, it cannot 
be said that the BVA erred when it left such determinations 
to the agency of original jurisdiction in the first 
instance."  Smith v. Brown, 7 Vet App  255 (1994).

Finally, in evaluating this claim, we have determined that 
the case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2001).


ORDER

An increased initial rating for tinnitus is denied.




		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

